 In the Matter ofHILLSBOROCOTTONMILLSandTEXTILEWORKERSUNIONOFAMERICA(CIO)Case No. 16-R-873.-Decided May 4, 19414Messrs. Samuels, Brown, Hermnan, and Scott,byMr. Sydney Sam-uels,of Fort Worth, Tex., for the Company.Mr. Lee J. Metker,of Dallas, Tex., for the Union.Mr. Joseph W. Kulkis,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, herein calledthe Union, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Hillsboro Cotton Mill,Hillsboro, Texas, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due notice be-fore Robert F. Proctor, Trial Examiner. Said hearing was held atHillsboro, Texas, on April 13, 1944.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file oriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHillsboro Cotton Mill, a Texas corporation, has its principal officeand place of business at Hillsboro, Texas, where it is engaged in themanufacture of cotton cloth and related cotton products.The Com-pany annually purchases raw cotton valued at approximately $800,000,of which practically all is purchased within the State of Texas.The56 N. L. R. B., No. 54.271 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDannual value of.the Company's finished products amounts to approxi-mately $1,500,000, of which 85 percent is shipped to points outside theState of Texas.The Company admits, and we find, that the Company is engagedin commerce within the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONDuring the latter part of February 1944, the Union requested theCompany to bargain collectively with it as the exclusive representativeof all employees in the alleged unit.During a conference betweenthe parties on March 14, 1944, the Company refused to accord theUnion such recognitionunlessand until it is certified by the Board.A statement of the Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees within the unit hereinafter found tobe appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in general agreement that all production and main-tenance employees at the Company's plant at Hillsboro, Texas, exclud-ing clerical. and supervisory employees, constitute an appropriate unit.The Company contends, however, that Frank Deheart, a spinningframe fixer and assistant second hand on the third shift, is not asupervisory employee.It is clear from the record that Deheart, al-though he receives 2 cents an hour more than the other employeesbecause, as assistant second hand, he has the added responsibility ofseeing that work is properly performed on his shift, does not havethe authority to hire, discharge, or make effective recommendationsin this regard and consequently does not fall within our customarydefinition of a supervisory employee. Since Deheart's duties are prin-cipally those of a spinning frame fixer, which category the partieshave agreed should be included, we shall include him in the unit.1The report of the Field Examiner shows that the Union submitted 167 application formembership cards, of which 153 bear names that appear on a current pay roll of the Com-pany, which contains the names of 262 persons within the alleged appropriate unit. HILLSBOROCOTTON MILLS273We find that all production and maintenance employees at the Com-pany's plant at Hillsboro, Texas, including the spinning frame fixerand assistant second hand of the spinning room on the third shift,but excluding clerical employees and supervisory employees havingthe authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action,' constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Hillsboro Cot-ton Mill, Hillsboro, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of election, to determinewhether or not they desire to be represented by Textile WorkersUnion of America (CIO), for the purposes of collective bargaining.'The parties agree, and we find,that the following categories fall within the abovedefinition of supervisory employees:overseer and two night overseers in the Carding De-partment;overseer and night man in the Spinning Department(the night man being asecond hand) ;overseer and second hands in the weaving Department;overseer in theCloth Room ; and the mechanic in the Engine and Yard Department.587784-45-vol. 56-1